DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/909,471 filed 06/23/2020 and Amendment filed 04/08/2022.
Claims 1-4, 7-16, 19-24 remain pending in the Application. Claims 5-6, 17-18 have been cancelled from the Application. Claims 21-24 have been added to the Application.
Applicant's arguments filed04/08/2022 have been fully considered and they are partly persuasive.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1-4, 7-16, 19-20, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No proper support was found for “first power and data port”, “second power and data port”.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-4, 7, 11, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (US Patent Application Publication 20180205237).
With respect to claims Kuo et al. teaches A system (paragraph [0021]) comprising: 
a mainboard (main system 100/mainboard (paragraphs [0021], [0027]; Figs. 1, 2, 4)) including: 
battery terminals for connection to a battery (main system battery module BT1 (paragraph [0021], [0027]; Figs. 1, 2, 4)), 
a first power and data port (first TYPEC_CONN1 port/first Type-C port (paragraphs [0021], [0027]; Figs. 1, 2, 4), wherein the TYPEC_CONN1 port/first Type-C port is USB-C port to transfer power and data (paragraph [0022])), 
a primary switch-mode charger connected to the battery terminals and connected to the power and data port (charging-discharging circuit CH1 through first switch SWI/primary switch-mode charger, which is connected between main system battery module BT1 comprising terminal CHI and first TYPEC_CONN1 port/first power and data port (paragraphs [0021], [0027], [0028]; Figs, 1, 2, 4)), and 
an embedded controller (first power delivery controller circuit PDCI (paragraph [0028]; Figs. 1, 2, 4)); and 
a sub-board including (secondary system 200/sub-board (paragraphs [0021], [0026]; Figs. 1, 2, 6)): a second power and data port (second TYPEC_CON2 port (paragraphs [0024], [0029]; Figs. 1, 2, 6), wherein the TYPEC_CONN2 port/first power and data port is USB-C port to transfer power and data (paragraph [0022])), and 
a secondary charging component connected to the second power and data port and connected to the mainboard via a flexible connector (secondary switch SW3/secondary charging component connected to the second TYPEC_CON2 port and connected to the first TYPEC_CONN1 port of the main system 100/mainboard (paragraphs  [0029], [0040], [0026], [0022]; Figs. 1, 2, 6, 7) , wherein the TYPEC_CONN1 port/first power and data port and the second TYPEC_CON2 port/second power and data port are USB-C port, which transfers power and data (paragraph [0022])); and 
wherein the embedded controller is configured to control the primary switch-mode charger and the secondary charging component for charging the battery (first power delivery controller circuit PDCI controls first switch SWI/primary switch-mode charger and first power delivery controller circuit PDCI in combination with power delivery controllers PDC2 and PDC3 controls secondary switch SW3/secondary charging component (paragraphs [0028], [0033], [0029], [0040]; Figs. 1, 2, 6, 7)); and
 wherein the embedded controller is configured to select between the first power and data port and the second power and data port to charge the battery based on which port has a higher amount of power (wherein first power delivery controller circuit PDCI in combination with power delivery controllers PDC2 and PDC3 controls switching/selecting between the TYPEC_CONN1 port/first power and data port and the second TYPEC_CON2 port/second power and data port based on comparison between voltage at TYPEC_CONN1 port/first power and data port and first voltage/18V and second TYPEC_CON2 port/second power and data port and same first voltage/18V to charge or discharge battery BT1 and battery BT2 (paragraphs [0028], [0033]-[0035], [0038])). 
With respect to claim 24 Kuo et al. teaches A method for charging a battery (paragraph [0002]), comprising: 
determining an amount of power applied on a first power and data port of a mainboard, the first power and data port being connected to the battery via a primary switch-mode charger (comparing/determining between voltage at TYPEC_CONN1 port/first power and data port and first voltage/18V, wherein first TYPEC_CONN1 port/first power and data port is connected to charging-discharging circuit CH1 of the main system battery module BT1 through first switch SWI/primary switch-mode charger (paragraphs [0021], [0027], [0028]; Figs, 1, 2, 4)); 
determining an amount of power applied on a second power and data port of a sub-board, the second power and data port being connected to the battery via a secondary charging component (comparing/determining between voltage at TYPEC_CONN2 port/second power and data port and first voltage/18V, wherein first TYPEC_CONN2 port/second power and data port is connected to charging-discharging circuit CH2 of the secondary system 200 battery module BT2 (paragraphs [0024], [0026], [0029]; Figs, 1, 2, 4)); 
controlling, by an embedded controller of the mainboard, the primary switch-mode charger and the secondary charging component for charging the battery; and 
selecting, by the embedded controller, between the first power and data port and the second power and data port to charge the battery based on which port has a higher amount of power (using first power delivery controller circuit PDCI in combination with power delivery controllers PDC2 and PDC3 control switching/selecting between the TYPEC_CONN1 port/first power and data port and the second TYPEC_CON2 port/second power and data port based on comparison between voltage at TYPEC_CONN1 port/first power and data port and first voltage/18V and second TYPEC_CON2 port/second power and data port and same first voltage/18V to charge or discharge battery BT1 and battery BT2 (paragraphs [0028], [0033]-[0035], [0038])).
With respect to claims 2-4, 7, 11 Kuo et al. teaches:
Claim 2: wherein the primary switch-mode charger is a buck-boost charger (paragraph [0023]).
Claim 3: wherein the secondary charging component is a buck-boost (paragraph [0026]).
Claim 4: wherein the first power and data port and the second power and data port are connected in parallel by a system rail (paragraphs [0033], [0022]; Figs. 4, 7).
Claim 7: wherein the embedded controller is configured to set an output voltage or an output current for the primary switch-mode charger based on a constant voltage setting or a constant current setting for the battery (paragraphs [0023], [0028], [0032]); and wherein the primary switch-mode charger is configured to adjust the output voltage or the output current using a fast battery control loop based on a detected battery voltage or a detected battery current (paragraphs [0021], [0022], [0027], [0028], [0031]).
Claim 11:  wherein the embedded controller is configured to: detect a battery voltage or a battery current (paragraphs [0032], [0042]); and when a source device is connected to the second Type-C port, set an output voltage for the secondary charging component based on the detected battery voltage or the detected battery current (paragraphs [0032], [0033], [0034]).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 8-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. as applied to claims 1-7 above, and further in view of Wu (US Patent Application Publication 20190103748).
With respect to claims 8-10, 14-16 Kuo et al. teaches limitations of claims 1, 7, 11 from which claims depend. However Kuo et al. lacks specifics regarding FET battery. Wu teaches:
Claim 8: further comprising a battery FET in communication with the primary switch-mode charger (paragraph [0037]; Fig. 2); and wherein the primary switch-mode charger is also configured to control the battery FET using the fast battery control loop based on the detected battery voltage or the detected battery current and a charging mode for the battery (paragraphs [0034], [0037]).
Claim 9: wherein the primary switch-mode charger is configured to: determine the charging mode according to the detected battery voltage or the detected battery current (paragraphs [0033] [0035]); and send a signal to control a gate voltage of the battery FET according to the determined charging mode (paragraphs [0048], [0037]).
Claim 10: wherein the battery FET is integrated into the primary switch-mode charger (paragraph [0037]; Fig. 2).
Claim 12: wherein the embedded controller is further configured to estimate one or more resistances in the system based on the detected battery voltage or the detected battery current (paragraph [0032]).
Claim 13: wherein the embedded controller is further configured to adjust the output voltage using IR compensation when there is a system load (paragraph [0032]).
Claim 14:  wherein the primary switch-mode charger is configured to: determine that the detected battery voltage exceeds a maximum voltage or the detected battery current exceeds a maximum current (paragraphs [0032], [0033]); and shut off a battery FET connected to the battery terminals to induce a voltage drop across the battery FET (paragraph [0036]).
Claim 15. The system of claim 14, wherein that the detected battery voltage exceeds the maximum voltage or the detected battery current exceeds the maximum current is determined based on an amount of power burned at the battery FET (paragraph [0061]).
Claim 16. The system of claim 14, wherein the primary switch-mode charger is further configured to send a notification to the embedded controller regarding shutting off the battery FET (paragraphs [0043]-[0045]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Wu to teach specific subject matter Kuo et al. does not teach, because it provides a technique, wherein charging time is shortened and a purpose of fast charging a battery is achieved (Abstract).

13.	Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. as applied to claim 1 above, and further in view of Lambert et al. (US Patent Application Publication 20180341310).
	With respect to claims 19, 20 Kuo et al. teaches limitations of claim 1 from which claims depend. However Kuo et al. lacks specifics regarding performing fast role swap. Lambert et al. teaches:
Claim 19: wherein the primary switch-mode charger and the secondary charging component are both configured to perform fast role swap (paragraph [0079]).
Claim 20. The system of claim 19, wherein the primary switch-mode charger and the secondary charging component each have an integrated power and data port controller (Abstract; paragraph [0079]).
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Lambert et al. to teach specific subject matter Kuo et al. does not teach, because it provides estimating power losses associated with charging a host coupled to the device through one of the first communication port and the second communication port and accounting for the power losses when the power is being provided to the host via active charging through of the peripheral device between the second electrical contact of the first communication port and the second electrical contact of the second communication port (paragraph [0015]).

Allowable Subject Matter
14.	Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as:  wherein the embedded controller is configured to determine which port has the higher amount of power according to: a query of the first power and data port for an amount of power applied thereon, a query of the second power and data port for an amount of power applied thereon; and a comparison of the amount of power applied on the first power and data port to the amount of power applied on the second power and data port among all limitations of claim 1 from which claims depend and after claim 1 is amended to overcome rejection under 35 USC § 112.

Remarks

16.	In remarks Applicant argues in substance:
i) Applicant submits that Kuo does not teach or suggest the above-identified features as claimed. The Office Action characterized Kuo's first power delivery controller circuit PDCI as Applicant's claimed "embedded controller." (Office Action, page 4).
17.	Examiner respectfully disagrees for the following reasons:
With respect to i) Kuo et al. discloses wherein first power delivery controller circuit PDCI in combination with power delivery controllers PDC2 and PDC3 controls switching/selecting between the TYPEC_CONN1 port/first power and data port and the second TYPEC_CON2 port/second power and data port based on comparison between voltage at TYPEC_CONN1 port/first power and data port and first voltage/18V and second TYPEC_CON2 port/second power and data port and same first voltage/18V to charge or discharge battery BT1 and battery BT2 (paragraphs [0028], [0033]-[0035], [0038]).
Based on these disclosures of Kuo et al., Kuo et al. along and in combination with Wu and Lambert et al. reads claims 1-4, 7-16, 19-20, 24 as currently written and maintains rejections under 35 USC § 102 and 35 USC § 103.
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/06/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851